                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

SUZANNE STEINBACH,                                  )
                                                    )
               Plaintiff,                           )
                                                    )
                                                    )
       v.                                           )
                                                    )       Case No. 19-04176-CV-C-NKL
                                                    )
MAXION WHEELS SEDALIA LLC,                          )
                                                    )
               Defendant.                           )


                 AMENDED SCHEDULING AND JURY TRIAL ORDER

       Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure, and upon

consideration of the parties' proposed scheduling order and arguments, a schedule is hereby

established.

       A.      TRIAL SETTING:

               1. This case is set for trial on the jury docket commencing at 9:00 a.m. on
       September 14, 2020, in Courtroom 4A, United States District Court, 80 Lafayette Street,
       Jefferson City, Missouri. This is a two week docket and the case may be tried at any time
       between September 14, 2020 and September 25, 2020. The list of cases to be tried will be
       sent to the parties approximately six - eight weeks in advance of that docket. The parties
       shall stay in touch with my courtroom deputy, Renea Matthes Mitra (816-512-5689) to
       determine when their case will be reached for trial.

               2.      Unless requested within fourteen (14) days from the date of this Order, no
       continuance of the trial date or the pretrial conference date will be given except upon
       written notice and for exceptional cause.


       B.      PROPOSED ORDERS: A proposed order shall be emailed to the Court at the

time a motion is filed on CM/ECF. The proposed order shall be emailed to Netra_Sreeprakash


                                                1
@mow.uscourts.gov, in Word format. Failure to submit a proposed order to the Court may

delay the motion being ruled.


       C.      DISCOVERY:


               1.      Absent extraordinary circumstances, all discovery motions will be filed on
       or before March 2, 2020. See Local Rule 37.1 for procedures that must be followed
       before filing a discovery motion. The Court will not entertain any discovery motion
       absent full compliance with Local Rule 37.1. Any discovery motion filed without
       complying with Local Rule 37.1 will be denied. In the event that a teleconference is
       needed, my courtroom deputy may be reached at (816) 512-5689. All teleconference
       requests should be directed to her. Each party to the dispute shall fax a description of
       the discovery dispute, not to exceed one page in length, to the Court at (573) 636-5108,
       and to opposing counsel at least 24 hours before the teleconference.

               2.    All pretrial discovery authorized by the Federal Rules of Civil Procedure
       will be completed on or before April 2, 2020. This means that all discovery disputes
       must be resolved and all depositions taken prior to the date specified in this paragraph.


       D.      DISPOSITIVE MOTIONS: All dispositive motions, except those under Rule

12(h)(2) or (3), will be filed on or before April 23, 2020.   All summary judgment motions will

comply with Local Rule 56.1. The Court will treat all Daubert motions as dispositive motions

for purposes of this paragraph.



       E.      EXTENSION OF TIME:

              1.     All motions for extension of time pursuant to Rule 6(b) or Rules 31, 33, 34
       and 36 must state:

                       a.       The date when the pleading, response or other action is/was first
               due;

                      b.        The number of previous extensions and the date the last extension
               expires;


                                                  2
                      c.     The cause for the requested extension, including a statement as to
               why the action due has not been completed in the allotted time; and

                      d.      Whether the requested extension is approved or opposed by
               opposing counsel (agreement by counsel of a requested extension is not binding
               on the Court).

               2.      Unless requested within fourteen (14) days from the date of this Order, no
       continuance of the trial date or the pretrial conference date will be given except upon
       written notice and for exceptional cause.



       F.      PRETRIAL CONFERENCES:

                1.      An initial pretrial conference in this case will be held on September 3,
       2020, at 11:00 a.m., in Courtroom 4A, United States District Court, 80 Lafayette,
       Jefferson City, Missouri 65101. Lead trial counsel will participate in this conference.
       Prior to the initial pretrial conference, counsel for all parties shall meet, prepare and sign
       a Memo on Pretrial Conference in the form attached. The Memo on Pretrial Conference
       must be filed electronically by 5:00 p.m. on August 27, 2020. All parties are responsible
       for the preparation of the Memo on Pretrial Conference and shall jointly complete this
       Memo.

              2.     A final pretrial conference will be held one-half (2) hour before the trial
       in Judge Laughrey's chambers, 80 Lafayette, Jefferson City, Missouri.


       G.      WITNESS LIST:. If a witness is not listed by a party in the Memo on Pretrial

Conference, that witness will not be permitted to testify absent leave of Court and then only for

the purpose of unanticipated rebuttal or unanticipated impeachment.



       H.      EXHIBITS: The parties shall provide to the courtroom deputy, the morning of

trial, an Exhibit Index, with said index being prepared on a form provided by the Clerk's Office.

              1.      Exhibit List: Except by leave of Court for good cause, no exhibit will be
       received in evidence which is not listed in the Memo on Pretrial Conference.



                                                 3
               2.      Marking: Plaintiff and Defendant shall use numbers, designating who is
       offering the exhibit (P1 for Plaintiff's Exhibit 1, D1 for Defendant's Exhibit 1, J1 for Joint
       Exhibits, etc.). Each item, i.e., each photograph, each document, must have its own
       exhibit number. All exhibits shall be marked by the parties prior to trial.

              3.      Copy of exhibits for Court. At the time an exhibit is used during trial, the
       party who first uses the exhibit must provide a copy of the exhibit to the Courts.


       I.      REQUESTED VOIR DIRE QUESTIONS: Requested voir dire questions are to

be filed at the time of the initial pretrial conference. A courtesy copy of the proposed voir dire

questions shall be e-mailed to Netra_Sreeprakash@mow.uscourts.gov (in Word format).



       J.      JURY STATEMENT: The parties are directed to agree upon a statement to be

read to the jury setting forth the background of this case and the claims being asserted. This

statement will be read to the jury panel prior to the voir dire. The jury statement must be filed

electronically at the time of the initial pretrial conference and shall be e-mailed to

Netra_Sreeprakash @mow.uscourts.gov (in Word format).



       K.      INSTRUCTIONS:

              1.      Requested Jury Instructions: Proposed jury instructions shall be
       submitted at the time of the initial pretrial conference in the following form:

                       a.       The parties shall meet (by telephone or in person) and confer
               to assist in filing an agreed upon, single, unified (meaning one) set of
               proposed jury instructions. Agreed upon instructions shall include the
               following notation at the bottom of the proposed instructions: "This proposed
               instruction is agreed upon by the parties." If a party proposes an instruction that
               is not agreed upon, the proposed instruction shall indicate which party is
               proffering the instruction. Proposed instructions by opposing parties on the same
               subject matter shall be grouped together. (For example, if each party proposed a
               different preponderance of the evidence instruction, Instruction No. 10A would be
               the Plaintiff's proffered preponderance of the evidence instruction and Instruction

                                                  4
               No. 10B would be the Defendants' proffered preponderance of the evidence
               instruction.) Each instruction shall be numbered individually and each
               instruction shall begin on a separate sheet of paper.

                       b.     At the bottom of each instruction, the party advancing the
               instruction shall set forth the citation of the patterned instruction, decision, statute,
               regulation or other authorities supporting the proposition stated in the proposed
               instruction.

                       c.      Any modification of a pattern instruction shall be disclosed.

                       d.      Plaintiff's counsel shall be responsible for initiating the instruction
               meeting with defense counsel, for making arrangements to obtain defense
               counsel's proposed instructions should the parties not agree, and for filing the
               unified set of proposed instructions at the initial pretrial conference. A courtesy
               copy of the instructions shall be e-mailed to Netra_Sreeprakash
               @mow.uscourts.gov (in Word format).

                       e.      Instructions not requested as set forth above and not filed at the
               time of the initial pretrial conference shall be deemed to have been not properly
               requested within the meaning of Fed. R. Civ. P. 51, and shall be deemed waived
               unless the subject of the request is one arising in the course of trial which could
               not reasonably have been anticipated prior to trial from the pleadings, discovery
               or nature of the case.


       L.      MOTIONS IN LIMINE: Motions in limine must be filed at least ten (10) days

prior to the initial pretrial conference. Responses to any motions in limine must be filed at least

five (5) days prior to the initial pretrial conference. The parties shall file all motions in limine in

a single document on ECF, designating separate evidentiary issues by numbered headings within

that document; response or reply briefs shall be filed in a single document on ECF and

correspond to the numbered headings in the opening brief.



       M.      SETTLEMENT DEADLINE: Unless otherwise ordered, the court hereby

imposes a settlement deadline of 12:00 Noon on day before trial. If the case is settled after that


                                                  5
date, the court may enter an order to show cause why certain costs should not be imposed on the

party or parties causing the delay in settlement.



       IT IS SO ORDERED.

                                                      s/ NANETTE K. LAUGHREY
                                                    NANETTE K. LAUGHREY
                                                    UNITED STATES DISTRICT JUDGE

Dated: February 21, 2020




                                                    6
